Citation Nr: 1145540	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In November 2008, the Veteran provided directly to the Board an October 2008 private audiological evaluation report, but did not include a waiver of RO initial consideration as the agency of original jurisdiction (AOJ). Regardless,                    as the Board's determination in this case is favorable, there is no detrimental impact from considering this evidence in the first instance without RO review.


FINDINGS OF FACT

1. The Veteran had excessive in-service noise exposure in the occupational capacity of a missile crewman, which a private audiologist has identified as a likely cause of hearing problems.  

2. There is competent lay evidence of continuity of symptomatology of both hearing loss and tinnitus from military service to the present, along with medical documentation of a long-term history of tinnitus. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

As indicated below, the Board is granting the benefits sought on appeal.             Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  Organic diseases of the nervous system (e.g., sensorineural hearing loss) will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Generally, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit had further held in Colantonio v. Shinseki, 606 F.3d 1378        (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

The Veteran's contention is that his present conditions of bilateral hearing loss and tinnitus developed as a consequence of in-service acoustic trauma in the occupational capacity as a Pershing missile crewman. The Veteran states that there were jet engines utilized to run the stations where the missiles were maintained (and presumably on the missiles themselves), and that while he used earplugs around the jet engines this was insufficient hearing protection. He further states that earplugs were used during test missile countdowns. 

The Veteran's service treatment records (STRs) are absent specific notation of complaints or treatment for hearing loss or tinnitus, and a hearing test taken on separation was normal. Indeed, it was on the basis of this lack of service documentation of hearing difficulties that a March 2007 VA Compensation and Pension examination, while finding a hearing loss disability within the criteria         set forth at 38 C.F.R. § 3.385, nonetheless stated the opinion that "the Veteran's hearing loss and tinnitus are less than likely related to any acoustic trauma, injury, disease, or event in military service." 

This notwithstanding, there is significant medical evidence and other findings to  the contrary since obtained which ultimately best supports a contrary outcome.                   In this regard, the absence of documented hearing loss during service does not preclude service connection where there is other competent evidence of underlying hearing loss in service. See Hensley v. Brown, 5 Vet. App. 155, 158 (1993);  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Similarly, the Board must give appropriate weight to any competent lay affiant assertions of tinnitus therein.            See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

On this subject, the Veteran has provided an October 2008 evaluation report from a private audiologist which offers clinical findings corroborating the extent of noise exposure the Veteran sustained during his military service. The report indicates          as follows:

	[The Veteran] reported he was exposed to noise through the military while
	working near a jet engine. He reported he did wear hearing protection. 	However, he reported he felt the hearing protection did not provide much 	benefit. According to OSHA guidelines, the noise level of a jet engine at 
	100 feet is 140dB. [The Veteran] reported he was located no more than 20 	feet away from the jet engine, which would increase the noise level of the jet
	engine by about 12dB. The daily permissible noise level exposure is less 	than 0.25 hours for 115dB, therefore the daily permissible noise level 	exposure for 140dB would be less than 30 seconds. According to OSHA 	guidelines, even a single exposure to this level of noise has been proven to 	cause hearing loss. The average attenuation provided by foam ear plugs is 	about 29dB, which suggests that even with hearing protection, [the Veteran] 	still would have been exposed to hazardous noise levels. 

The evaluating audiologist then summarized that hearing test results from     January 2008 indicated mild sloping to moderate severe sensorineural hearing loss for the right ear, and mild sloping to severe sensorineural hearing loss for the          left ear.      	          

Moreover, apart from the above medical findings, there is some indication of continuity of symptomatology from service to the present time period. There are limited private treatment records available which show in November 1995 the Veteran sought treatment for ringing in his ears, decrease in hearing and some pain in the right ear. He described to the physician having had the ringing in this ear for a long time, which had gotten slightly worse. The only diagnosis given at that time was ceruminosis, right ear. What the evidence here shows is some ongoing treatment for tinnitus, with a long history of symptomatology preceding the 1995 treatment instance.

The Veteran has indicated that beyond the limited private medical records already obtained he does not believe further records are available, because the individuals who treated him no longer maintained records after so many years. There are still numerous lay statements from family members establishing a long-term problem with hearing loss. In particular, the statement from the Veteran's spouse attested that the Veteran had experienced ringing in the ears since at least 1967, and that she distinctly recalled him seeking treatment for this in the 1970s and having been told there was nothing that could be done for the problem (records of which had since been expunged by that physician's practice). 

Considering the evidence which has presented, when resolving reasonable doubt in the Veteran's favor, there is sufficient indication that the disorders claimed in all likelihood had their respective origin in military service. The Veteran's Form           DD-214 does confirm his military occupational specialty (MOS) as a missile crewman. While hearing loss or similar difficulties were not expressly documented in his service record, he competently alleges noise exposure therein. An extensive audiological history provided from the October 2008 private audiologist's evaluation verifies that given what the Veteran described, he probably sustained substantial acoustic trauma from jet engine noise even with the utilization of hearing protection. There is next the documentation from 1995 of a long-term history of tinnitus, suggesting a pattern of symptomatology since service. The credibility of this record is underscored by the fact that it was never offered or prepared in connection with any direct claim for compensation. There is similar evidence of continuous hearing loss symptomatology with prior episodes of treatment, from the source of the lay testimony of others. 

Finally, it can be reasonably inferred from the October 2008 private audiologist's report that the Veteran's in-service noise exposure was a cause of later hearing difficulties. Ideally, the audiologist would have more concretely identified the medical relationship between service and current medical disorders; however,            as stated the Board believes this causal relationship is ascertainable from the audiologist's observation that the Veteran was exposed to hazardous noise levels which were known to cause hearing loss. See Lee v. Brown, 10 Vet. App. 336, 338 (1997) (use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology, and an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words). The Board also notes in this regard the absence of significant post-service occupational or recreational noise exposure. There is no doubt that further medical inquiry could be conducted. Nonetheless, at the very least, considering the long history of hearing loss and tinnitus since about the time following military service, the evidence is in relative equipoise, meaning about evenly balanced for and against the Veteran's claim, under which circumstances the claimant must prevail. See 38 U.S.C.A. § 5.107(b); 38 C.F.R. § 3.102. 

Consequently, taking the evidentiary findings into account, a grant of service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.


Service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


